UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6853


FRANK GREEN, JR.,

                Petitioner - Appellant,

          v.

WARDEN STEVENSON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Joseph F. Anderson, Jr., Senior
District Judge. (5:15-cv-00488-JFA)


Submitted:   September 29, 2016            Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Green, Jr., Appellant Pro Se.     Caroline M. Scrantom,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John
Zelenka, Senior Assistant Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frank     Green,    Jr.,   seeks     to    appeal      the   district     court’s

order adopting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2012) petition.                      We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

      Parties     are    accorded    30    days      after     the    entry     of   the

district    court’s      final   judgment       or   order    to    note   an   appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

March 28, 2016.          The notice of appeal was filed on June 13,

2016. *    Because Green failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts     and   legal    contentions      are    adequately        presented    in   the




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S.
266, 276 (1988).



                                           2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3